DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 04/15/2022 amended claims 1-7, 9, 11 and cancelled claims 8 and 10.  Claims 1-7, 9, and 11 are pending and allowed.

Response to Arguments
Applicant’s arguments see Remarks, filed on 04/15/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejections of claims 1-7, 9, and 11 have been withdrawn. 

Allowance
Claims 1-7, 9, and 11 are allowed.
Regarding claim 1, the closest prior art references, US 20140354958 A1, US 20120257172 A1, US 20080252858 A1, and US 20080252857 A1, do not teach, by themselves or in combination with one another, “a channel body configured to be provided on the inner housing” where “the channel body includes an introduction section connected to the introduction port and introducing the cooling gas from the introduction port, a disposition section disposing the cooling fan and introducing the cooling gas to the cooling fan from the introduction section, a setting section setting the wireless communication device and exposed via the opening of the second surface, a flowing section forming a channel with an outer surface of the wireless communication device when the wireless communication device is attached to the setting section, and communicated with the introduction port via the setting section that the cooling gas is delivered from the cooling fan to the channel, and a discharging section discharging the cooling gas that is cooled the wireless communication device, to the exhaust port from the channel” as claimed.  Furthermore, there is no teaching, suggestion or motivation in the prior art references to modify the references in such manner that results in the above claimed limitation/s; hence the invention as claimed by claim 1 is not obvious to a person of ordinary skill in the art at the time of the invention.
Claims 2-7, 9, and 11 depend, directly or indirectly, on claim 1; hence they are also allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton, can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
A[UnknownXmlElement][UnknownXmlElement]lexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882